CLARK, Circuit Judge,
concurring:
Although concurring in the opinion, I wish to note that there is a serious question about the constitutionality of Ala.Code § 15-16-23 in light of the Supreme Court’s acceptance of the issue in Ford v. Wainwright (in which I dissented), 752 F.2d 526 (11th Cir.), cert. granted, — U.S. —, 106 S.Ct. 566, 88 L.Ed.2d 552 (1985). The Alabama statute provides the prisoner no due process rights with which to pursue his claim of insanity. Since this issue will be resolved shortly, I thought it appropriate to call this to the attention of the district court and the parties.